Citation Nr: 0117614	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-01 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity compensation under 38 
U.S.C.A. § 1151, to include entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Armond L. Andry, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In May 2001, the appellant appeared before the undersigned 
Member of the Board by way of video conference, and gave 
testimony in support of her claim. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among 
other things, this law eliminates the concept of a well- 
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist. This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date. Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). In addition, because the VA regional office (RO) has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits. 
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000). (to be codified at 38 U.S.C. § 5103A).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim. Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  In this case, no 
medical opinion has been obtained.  

The new statutory duty also requires VA to satisfy several 
notice requirements. Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim. See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000). (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A).

The Board has carefully reviewed the claims file and finds 
that this case must be remanded for further development and 
adjudication.  The appellant essentially contends that 
entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
warranted because VA was negligent in treating her husband 
when he was hospitalized in 1998.  She argues that he was not 
uncooperative during his treatment as was indicated in the 
medical records.  

The appellant filed her claim in May 1997.  Effective October 
1997, 38 U.S.C.A.1151 was amended.   Previously, the law 
provided that a veteran who suffers an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected. 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.358 (1997).

The law was amended to require negligence on the part of the 
VA. Specifically, for claims filed on or after October 1, 
1997, the law provides that where any veteran suffers an 
injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical, or surgical treatment, not the 
result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation, including DIC, shall be awarded in the 
same manner as if such disability or death was service 
connected. 38 U.S.C.A. § 1151 (West Supp. 2000). It is 
further provided that the disability must be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination. Id.

In addition, in May 1994, the RO denied the veteran's claim 
of entitlement to service connection for a skin condition, as 
a residual of exposure to Agent Orange.  The veteran 
disagreed with that decision and a Statement of the Case was 
issued in September 1994.  The veteran appeared at a hearing 
in October 1994 at the RO which was accepted as his 
substantive appeal.  In March 1995, the veteran's 
representative submitted a VA form 1-646 in support of the 
claim.  The veteran died in April 1997, and his service 
connection claim was never fully adjudicated.  This is 
significant because within one year of his death, i.e., in 
May 1997, the appellant's VA Form 21-534 was received at the 
RO.  That form is, by its title, an application for 
dependency and indemnity compensation, including accrued 
benefits and death compensation, where applicable. 38 
U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1).  A surviving 
spouse may file a claim for accrued benefits, where, as here, 
the veteran had a claim pending at the time of his death. See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  To 
date, no accrued benefits claim has been considered by the 
RO.  


In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The appellant must be informed of 
the evidence that is necessary to 
substantiate her claim.  With any 
necessary authorizations from the 
appellant, the RO should attempt to 
obtain copies of any pertinent records 
identified by the appellant in response 
to this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the appellant which 
records were unobtainable, describe to 
the appellant the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the appellant must be sent to the 
appellant's representative.  

2.  Upon completion of the above, the RO 
should submit the claims file to a VA 
physician to secure an opinion as to 
whether, based on the record, the 
treatment that the veteran received at a 
VA facility in April 1997 in any way 
resulted in the veteran's death including 
if the record shows carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
by VA medical personnel.  In addition it 
should be noted if his death was not 
reasonably foreseeable.  Complete 
rationale for any opinions given or 
conclusions drawn must be given.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal, and adjudicate the issue 
of entitlement to accrued benefits.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.





By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



